Case 19-40665-JMM          Doc 30    Filed 08/07/19 Entered 08/07/19 11:06:54             Desc Main
                                     Document     Page 1 of 2


David W. Gadd (ISB #7605)
WORST, STOVER, GADD & SPIKER PLLC
905 Shoshone St. N.
P.O. Box 1428
Twin Falls, Idaho 83303-1428
Telephone: (208) 736-9900
Facsimile: (208) 736-9929
dwg@magicvalleylaw.com

Attorneys for Safaris Unlimited, LLC


                        IN THE UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF IDAHO

In Re:
                                                      Case No. 19-40665-JMM
  Michael Von Jones,
                                                      Chapter 13
                       Debtor.

                   REQUEST FOR COPIES OF FEDERAL TAX RETURNS


         COMES NOW Safaris Unlimited, LLC, by and through its attorney of record, and, pursuant

to 11 U.S.C. § 521, hereby requests the debtor provide it with a copy of debtor’s 2018 federal tax

return, a copy of debtor’s federal tax return for each tax year ending while this case is pending, and

a copy of each federal tax return of the debtor that was not filed as of the commencement of this

case but was subsequently.

         DATED this 7th day of August, 2019.

                                              WORST, STOVER, GADD & SPIKER, PLLC

                                              By: /s/ David W. Gadd
                                                  David W. Gadd
                                                  Attorneys for Safaris Unlimited, LLC




REQUEST FOR COPIES OF FEDERAL TAX RETURNS – 1
Case 19-40665-JMM         Doc 30    Filed 08/07/19 Entered 08/07/19 11:06:54            Desc Main
                                    Document     Page 2 of 2


                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 7th day of August, 2019, the foregoing document was
electronically filed with the Clerk of the Court through the CM/ECF system, which caused the
following parties or counsel to be served by electronic means, as more fully reflected on the Notice
of Electronic Filing:

       John O. Avery                                    joa@averylawoffice.net
       Attorney for Debtor

       Kathleen A. McCallister                          kam@kam13trustee.com

       US Trustee                                       Ustp.region18.bs.ecf@usdoj.gov




                                                  /s/ David W. Gadd
                                                  David W. Gadd




REQUEST FOR COPIES OF FEDERAL TAX RETURNS – 2
